Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered January 8, 2004, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant voluntarily, knowingly, and intelligently waived his right to appeal as part of his plea agreement (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Moissett, 76 NY2d 909, 910-911 [1990]; People v Milgrom, 281 AD2d 492, 493 [2001]). His oral and written waivers constitute an unrestricted waiver of all possible appellate claims despite the fact that, at the time the appeal waiver was exacted, the defendant did not expressly waive every potential claim or available defense (see People v Muniz, 91 NY2d 570, 574-575 [1998]). Thus, there was a valid waiver of the right to appeal, which encompassed the denial of that branch of the defendant’s omnibus motion which was to suppress certain identification evidence (see People v Kemp, supra; People v Williams, 36 NY2d 829 [1975], cert denied 423 US 873 [1975]). Since the suppression issue is the only issue raised on appeal, the judgment of conviction must be affirmed (see People v Callahan, 80 NY2d 273, 283-285 [1992]). Cozier, J.P., Santucci, Spolzino and Skelos, JJ., concur.